                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 1 of 7 Page ID #:3062




             1   Richard M. Steingard (SBN 106374)
                 rsteingard@SteingardLaw.com
             2   Michael D. Driscoll (SBN 302507)
                 mdriscoll@SteingardLaw.com
             3   LAW OFFICES OF RICHARD M. STEINGARD
                 800 Wilshire Boulevard, Suite 1050
             4   Los Angeles, California 90017
                 Telephone: (213) 260-9449
             5   Facsimile: (213) 260-9450
             6   Attorneys for Defendant
             7   Aleksandr Suris
             8
                                IN THE UNITED STATES DISTRICT COURT
             9
                                   CENTRAL DISTRICT OF CALIFORNIA
        10
        11
                 UNITED STATES OF AMERICA,                 CASE NO. CR 17-420(A)-SJO
        12
                             Plaintiff,                    DEFENDANT SURIS’ MOTION TO
        13
                       v.                                  SEVER COUNTS 6 THROUGH 12
        14                                                 OF THE FIRST SUPERSEDING
                 ALEKSANDR SURIS and MAXIM                 INDICTMENT; MEMORANDUM
        15
                 SVERDLOV,                                 OF POINTS AND AUTHORITIES
        16
                             Defendants.
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                              1
                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 2 of 7 Page ID #:3063




             1         Defendant Aleksandr Suris, by and through his attorneys of record, hereby
             2   moves to sever counts six through twelve of the First Superseding Indictment.
             3
             4   DATED: August 11, 2019                  Respectfully submitted,
             5
             6                                        LAW OFFICES OF RICHARD M. STEINGARD
             7
             8                                               /s/
             9                                        RICHARD M. STEINGARD
                                                      MICHAEL D. DRISCOLL
        10                                            Attorneys for Defendant
        11                                            ALEKSANDR SURIS
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                2
                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 3 of 7 Page ID #:3064




             1               MEMORANDUM OF POINTS AND AUTHORITIES
             2                                            I.
             3         INTRODUCTION AND STATEMENT OF RELEVANT FACTS
             4         Defendants Aleksandr Suris and Maxim Sverdlov are jointly charged in the
             5   First Superseding Indictment (“FSI”) with conspiracy to commit Medicare fraud,
             6   substantive Medicare fraud counts, and conspiracy to commit money laundering.
             7   In addition, Mr. Suris alone is charged with having conspired with Royal Care
             8   Pharmacy’s then-pharmacist, Dimitry Gotlinsky, to defraud Mr. Gotlinsky’s
             9   insurance carrier, Cigna Insurance (Count 6) and with six substantive counts of
        10       defrauding that insurer (Counts 7-12).
        11             The Cigna charges, which are the crux of this motion, are based entirely on
        12       Mr. Gotlinsky’s testimony. During trial, Mr. Gotlinsky testified on direct
        13       examination that he asked his personal physician to prescribe medications for
        14       certain conditions; he billed Cigna for the prescribed medications; he did not
        15       dispense the prescribed medications; but rather divided Cigna’s reimbursement
        16       payment to Royal Care Pharmacy (“RCP”) with Mr. Suris. The government’s only
        17       other evidence concerning these charges are certified records of RCP’s claims
        18       submitted to Cigna for Mr. Gotlinsky’s medications. (Gov’t Exh. 102-105.) These
        19       exhibits simply show that bills were sent to Cigna. They do not corroborate the
        20       alleged misconduct or indicate whether the medications were actually dispensed or
        21       remained on RCP’s shelves.1
        22             Following direct examination, Mr. Suris’ counsel cross-examined Mr.
        23       Gotlinsky on the various charges, including the Cigna counts. When that
        24       examination was completed, Mr. Sverdlov’s counsel began questioning Mr.
        25       Gotlinsky. Initially, Mr. Sverdlov’s counsel’s questions related to the Medicare
        26
        27       1
                       The defense stipulated to the foundation and admissibility of these exhibits,
        28       and to the fact that Cigna would not reimburse a pharmacy if prescribed
LAW              medications were not dispensed.
OFFICES OF
RICHARD M.
STEINGARD                                                      3
                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 4 of 7 Page ID #:3065




             1   fraud and money laundering charges. At one point, however, he shifted his
             2   examination to Mr. Suris’ and Mr. Gotlinsky’s commission of the Cigna fraud
             3   counts, even though Mr. Sverdlov is neither charged nor named in those counts.
             4   This line of questioning emphasized that Mr. Gotlinsky and Mr. Suris had in fact
             5   committed these crimes. Indeed, Mr. Sverdlov’s counsel questioned Mr. Gotlinsky
             6   about uncharged Cigna-related fraudulent conduct by asking why he failed to
             7   correct the prosecutor on direct examination for only asking about the medications
             8   identified in Counts 7-12 when he and Mr. Suris had engaged in defrauding Cigna
             9   with respect to numerous other medications. He then expanded the questioning to
        10       Mr. Suris’ and Mr. Gotlinsky’s uncharged fraudulent Cigna-related conduct related
        11       to Mr. Gotlinsky’s wife’s medications, underscoring that Messrs. Suris and
        12       Gotlinsky willfully victimized Mrs. Gotlinsky.2
        13               In effect, Mr. Sverdlov’s counsel became a co-prosecutor on the Cigna
        14       charges through this line of questioning. When he completed his examination,
        15       government counsel conducted re-direct examination by eliciting additional
        16       information about the charged and uncharged Cigna-related conduct, including
        17       Mrs. Gotlinsky’s reaction when she learned what her husband and Mr. Suris had
        18       done.
        19               For his part, Mr. Suris’ counsel attempted to raise an objection to Mr.
        20       Sverdlov’s tactic without drawing attention to this line of questioning by
        21       requesting a sidebar conference with the Court. It is counsels’ recollection that the
        22       Court indicated it would address any issues at the next recess. At that time, Mr.
        23       Suris’ counsel stated his objection to what had just occurred and moved for a
        24       severance. The Court stated such a motion would need to be filed with the Court
        25       before it would be considered.
        26
        27       2
                        The government did not elicit any such testimony during its direct
        28       examination of Mr. Gotlinsky, nor did Mr. Suris’ counsel raise these points during
LAW              his cross-examination.
OFFICES OF
RICHARD M.
STEINGARD                                                   4
                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 5 of 7 Page ID #:3066




             1                                             II.
             2                                       ARGUMENT
             3         The bedrock principle of the criminal justice system is that a defendant
             4   receives a fair trial. See Strickland v. Washington, 466 U.S. 668, 684-45 (1984)
             5   (“The Constitution guarantees a fair trial through the Due Process Clauses . . . .”).
             6   Under the circumstances presented here, Mr. Suris can no longer receive a fair trial
             7   as to the Cigna counts. Whether through zealous advocacy or a misguided
             8   strategy, Mr. Sverdlov’s counsel’s questioning of Mr. Gotlinsky about charged and
             9   uncharged Cigna-related fraudulent conduct acted to co-prosecute those charges to
        10       the extent that Mr. Suris’ conviction on the Cigna counts is now assured.
        11             The Court may sever counts at any stage of the proceedings if their joinder
        12       appears to prejudice the defendant. Fed. R. Crim. P. 14(a). Indeed, as “the
        13       Supreme Court emphasized, “in joint trials ‘the trial judge has a continuing duty at
        14       all stages of the trial to grant a severance if prejudice does appear.’” United States
        15       v. Johnson, 478 F.2d 1129, 1132 (5th Cir. 1973) (quoting Schaffer v. United States,
        16       362 U.S. 511, 516 (1960)). The key concern is clearly whether the defendant is
        17       prejudiced by the joinder. See United States v. Holland, 10 F.3d 696, 699 (10th
        18       Cir. 1993) (“Prejudicial joinder occurs under Rule 14 when an individual’s right to
        19       a fair trial is either threatened or actually deprived.” (internal quotation marks and
        20       citation omitted)).
        21             The instant case appears to be singularly unique and extraordinary. In this
        22       hastily prepared motion, we have not found any cases addressing the situation at
        23       bar in which the attorney for one defendant—who is not charged with certain
        24       counts—presses the sole witness on facts underlying counts charged (and
        25       uncharged) against a second defendant, thereby eliciting damaging and
        26       incriminating testimony against only the second defendant on those counts. We
        27       have located cases in which severances were granted for antagonistic defenses.
        28       There, both clients are charged with an offense, and courts have granted severances
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   5
                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 6 of 7 Page ID #:3067




             1   based on the mere potential for prejudice if one defendant may co-prosecute the
             2   other defendant on the charges. See United States v. Sherlock, 962 F.2d 1349,
             3   1363 (9th Cir. 1989) (“The primary danger that the rule seeks to avoid is a
             4   defendant faced with two prosecutors—the government and his
             5   codefendant. Examination of the record does not convince us that each counsel
             6   played the role of a second prosecutor. Each directed his examination of witnesses
             7   toward establishing the innocence of his client and not the guilt of the other.”
             8   (internal citation omitted)). Here, one defendant—through counsel—inculpated
             9   the second defendant on charged and uncharged conduct that had nothing to do
        10       with the first defendant
        11             To be clear, Mr. Suris is not alleging prosecutorial misconduct.
        12       Nonetheless, the government contributed to the prejudice. Realizing the door that
        13       Mr. Sverdlov’s counsel had opened, government counsel conducted a re-direct
        14       examination that highlighted Mr. Sverdlov’s counsel’s questioning and elicited
        15       additional incriminating testimony about Mr. Suris’ and Mr. Gotlinsky’s charged
        16       and uncharged Cigna-related fraudulent conduct, thereby repeating and reinforcing
        17       the testimony improperly adduced by Mr. Sverdlov’s counsel.
        18             We have considered other alternatives to a severance, but there are none.
        19       Striking Mr. Gotlinsky’s responses to Mr. Sverdlov’s counsel’s questions and the
        20       prosecutor’s follow-up questions and instructing the jury to disregard them would
        21       not and could not alleviate the taint that has already occurred; similarly, a limiting
        22       instruction would be woefully inadequate. See Kennedy v. Lockyer, 379 F.3d
        23       1041, 1056 n.19 (9th Cir. 2004) (collecting cases highlighting inefficacy of
        24       limiting instructions). Simply put, the damage has been done and cannot be
        25       undone.
        26             Because the defense is requesting a severance, if the Court grants the instant
        27       motion and declares a mistrial on Counts 6-12, it would not prohibit a second
        28       prosecution under the Double Jeopardy Clause. See United States v. Mondragon,
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   6
                 Case 2:17-cr-00420-SJO Document 145 Filed 08/11/19 Page 7 of 7 Page ID #:3068




             1   741 F.3d 1010, 1013 (9th Cir. 2013) (“[W]hen the defendant seeks or consents to
             2   mistrial, we presume that the defendant ‘gives up his or her right to a verdict by
             3   that jury.’” (citation omitted)); United States v. Smith, 621 F.2d 350, 351 (9th Cir.
             4   1980) (“An implied consent to a mistrial, like an express consent, removes any
             5   double jeopardy bar to retrial.”). Further, a severance and a second trial for Mr.
             6   Suris on the Cigna counts would not be unduly burdensome on the government or
             7   the Court. As noted above, aside from stipulations, it is a one-witness case and,
             8   apart from jury selection, a second trial on only the Cigna counts should take no
             9   more than one day. Mr. Gotlinsky is a cooperating government witness and would
        10       be available to testify in a retrial. See United States v. Tarango, 396 F.3d 666, 678
        11       n.8 (5th Cir. 2005) (“We recognize that costs are never an inconsequential
        12       consideration in the retrial of a defendant. Nonetheless, it is significant that the
        13       Government has never argued . . . that it will have any difficult securing the
        14       presence of the witness[] that will be expected to be recalled at a retrial of [the
        15       defendant].”).
        16             Trials sometimes create unforeseen events. This is one of them. No one
        17       could have anticipated that Mr. Sverdlov’s counsel would question Mr. Gotlinsky
        18       on conduct that did not concern Mr. Sverdlov, much less uncharged conduct. If
        19       the primary goal is to ensure that Mr. Suris receives a fair trial, we ask that the
        20       Court grant a severance of the Cigna counts.
        21
        22
        23
        24
        25
        26
        27
        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                   7
